

115 HR 6571 IH: Helping Emergency Responders Overcome Act of 2018
U.S. House of Representatives
2018-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6571IN THE HOUSE OF REPRESENTATIVESJuly 26, 2018Mr. Bera introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Secretary of Health and Human Services to improve the detection, prevention, and
			 treatment of mental health issues among public safety officers, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Helping Emergency Responders Overcome Act of 2018. 2.Data system to capture national public safety officer suicide incidenceThe Public Health Service Act is amended by inserting after section 317T of such Act (42 U.S.C. 247b–22) the following:
			
				317U.Data system to capture national public safety officer suicide incidence
 (a)In generalThe Secretary, acting primarily through the Director of the Centers for Disease Control and Prevention and in coordination with other agencies as the Secretary determines appropriate, shall—
 (1)develop and maintain a data system, to be known as the Public Safety Officer Suicide Reporting System, for the purposes of—
 (A)collecting data on the suicide incidence among public safety officers; and (B)facilitating the study of successful interventions to reduce suicide among public safety officers; and
 (2)integrate such system into the National Violent Death Reporting System, so long as the Secretary determines such integration to be consistent with the purposes described in paragraph (1).
 (b)Data collectionIn collecting data for the Public Safety Officer Suicide Reporting System, the Secretary shall, at a minimum, collect the following information:
 (1)The total number of suicides in the United States among all public safety officers in a given calendar year.
 (2)Suicide rates for public safety officers in a given calendar year, disaggregated by— (A)age and gender of the public safety officer;
 (B)State; (C)occupation;
 (D)status of the public safety officer as volunteer, paid-on-call, or career; and (E)status of the public safety officer as active or retired.
 (c)Consultation during developmentIn developing the Public Safety Officer Suicide Reporting System, the Secretary shall consult with non-Federal experts to determine the best means to collect data regarding suicide incidence in a safe, sensitive, anonymous, and effective manner. Such non-Federal experts shall include the following:
 (1)Public health experts with experience in developing and maintaining suicide registries. (2)Organizations that track suicide among public safety officers.
 (3)Mental health experts with experience in studying suicide and other profession-related traumatic stress.
 (4)Clinicians with experience in diagnosing and treating mental health issues. (5)Active and retired volunteer, paid-on-call, and career public safety officers.
 (6)Relevant national police, and fire and emergency response, organizations. (d)Data privacy and securityIn developing and maintaining the Public Safety Officer Suicide Reporting System, the Secretary shall ensure that all applicable Federal and State privacy and security protections are followed to ensure that—
 (1)the confidentiality and anonymity of suicide victims and their families are protected, including so as to ensure that data cannot be used to deny benefits; and
 (2)data is sufficiently secure to prevent unauthorized access. (e)Reporting (1)Annual reportNot later than one year after the date of enactment of the Helping Emergency Responders Overcome Act of 2018, and annually thereafter, the Secretary shall submit a report to the Congress on the suicide incidence among public safety officers. Each such report shall—
 (A)include such suicide incidence disaggregated by age, gender, and State of employment; (B)identify risk factors for suicide among public safety officers;
 (C)disaggregate rates of suicide by— (i)occupation;
 (ii)status as volunteer, paid-on-call, or career; and (iii)status as active or retired;
 (D)include recommendations for further study regarding the suicide incidence among public safety officers;
 (E)identify options for interventions to reduce suicide among public safety officers; and (F)ensure the confidentiality and anonymity of suicide victims and their families, as described in subsection (d)(1).
 (2)Public availabilityUpon the submission of each report to the Congress under paragraph (1), the Secretary shall make the full report publicly available on the website of the Centers for Disease Control and Prevention.
 (f)DefinitionIn this section, the term public safety officer means— (1)a public safety officer as defined in section 1204 of the Omnibus Crime Control and Safe Streets Act of 1968; or
 (2)a public safety telecommunicator as described in detailed occupation 43–5031 in the Standard Occupational Classification Manual of the Office of Management and Budget (2018)..
 3.Peer-support behavioral health and wellness programs within local fire departmentsPart B of title III of the Public Health Service Act (42 U.S.C. 243 et seq.) is amended by adding at the end the following:
			
				320B.Peer-support behavioral health and wellness programs within local fire departments
 (a)In generalThe Secretary shall award grants to eligible entities for the purpose of establishing or enhancing peer-support behavioral health and wellness programs within local fire departments.
 (b)Program descriptionA peer-support behavioral health and wellness program funded under this section shall— (1)use fire fighters to serve as peer counselors—
 (A)to assist other fire fighters with issues related to behavioral health, including posttraumatic stress, substance abuse, and co-related disorders; and
 (B)to conduct outreach regarding such assistance to fire fighters and their families; (2)provide training to fire fighters to serve as such peer counselors;
 (3)purchase materials to be used exclusively to provide such training; and (4)disseminate such information and materials as are necessary to conduct the program.
 (c)DefinitionIn this section, the term eligible entity means a nonprofit fire service organization with expertise and experience with respect to fire fighter health and life safety..
 4.Development of resources for educating mental health professionals about treating fire fightersThe Administrator of the United States Fire Administration, in coordination with the Secretary of Health and Human Services, shall develop and make publicly available resources that may be used by the Federal Government and other entities to educate mental health professionals about—
 (1)the culture of Federal, State, tribal, and local fire departments; and (2)evidence-based therapies for mental health issues common to Federal, State, local, and tribal fire fighters.
			5.Best practices and other resources for addressing posttraumatic stress disorder in public safety
			 officers
 (a)Development; updatesThe Secretary of Health and Human Services shall— (1)develop and assemble evidence-based best practices and other resources to identify, prevent, and treat posttraumatic stress disorder and co-occurring disorders in public safety officers; and
 (2)reassess and update, as the Secretary determines necessary, such best practices and resources, including based upon the options for interventions to reduce suicide among public safety officers identified in the annual reports required by section 317U(e)(1)(E) of the Public Health Service Act, as added by section 2 of this Act.
 (b)ConsultationIn developing, assembling, and updating the best practices and resources under subsection (a), the Secretary of Health and Human Services shall consult with, at a minimum, the following:
 (1)Public health experts. (2)Mental health experts with experience in studying suicide and other profession-related traumatic stress.
 (3)Clinicians with experience in diagnosing and treating mental health issues. (4)Relevant national police, fire, and emergency response organizations.
 (c)AvailabilityThe Secretary of Health and Human Services shall make the best practices and resources under subsection (a) available to Federal, State, and local fire fighter, police, and emergency response departments.
 (d)Federal training and development programsThe Secretary of Health and Human Services shall work with Federal departments and agencies, including the United States Fire Administration, to incorporate education and training on the best practices and resources under subsection (a) into Federal training and development programs for public safety officers.
 (e)DefinitionIn this section, the term public safety officer means— (1)a public safety officer as defined in section 1204 of the Omnibus Crime Control and Safe Streets Act of 1968; or
 (2)a public safety telecommunicator as described in detailed occupation 43–5031 in the Standard Occupational Classification Manual of the Office of Management and Budget (2018).
				